             Case 1:18-cv-08299-VM Document 6 Filed 10/18/18 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHER DISTRICT OF NEW YORK
--------------------------------------------------------------------X
NATHANIEL PARRIS,


                                   Plaintiff(s),                             AMENDED
                                                                             COMPLAINT


                                   -against-                            Index No: 18-CV-08299-VM
NEW YORK CITY HOUSING AUTHORITY,                                             Jury Trial Demanded
and, DARRELL LAVAL.
                                    Defendant(s).
-------------------------------------------------------------------X


        Plaintiff(s), NATHANIEL PARRIS, by his attorneys, FLORESTAL LAW FIRM,

PLLC, as and for his Complaint against the above Defendants, respectfully alleges on

knowledge as to himself and his actions, and on information and belief as to all other matters, the

following:

                                            INTRODUCTION
        This is an action brought for retaliation pursuant to the Federal False Claims Act, as

codified under 31 U.S.C. §3730 et seq., the New York False Claims Act, N.Y. State Fin. Law

§187, et seq., negligent hire retention and supervision, breach of contract, and

Defamation/Defamation per se.

                                            VENUE AND JURISDICTION
    1. The basis of venue is the county in which New York City Housing Authority’s

        (“NYCHA” or collectively “Defendants”) principal office is located, New York County,

        State of New York.

    2. Prior to the commencement of this action a notice of claim in writing was timely served

        on Defendants in accordance with Sections 50-e and 50-i of the General Municipal Law.

                                                        1
       Case 1:18-cv-08299-VM Document 6 Filed 10/18/18 Page 2 of 8



3. In accordance with General Municipal Law 50-h, Plaintiff submitted to a municipal

   hearing on October 3, 2017.

4. This action is commenced within one (1) year and ninety (90) days from the occurrence

   of the incident herein, and Defendants have to date refused to make any adjustment or

   pay Plaintiff’s claim.

5. All other conditions precedent have been met.

                                 PARTIES

6. NATHANIEL PARRIS (“Mr. Parris” or “Plaintiff”) is a former Regional Asset Manager

   (“RAM”) with NYCHA based in New York City, and is a resident of West Orange, NJ.

7. NYCHA is a New York State public benefit corporation providing public housing to

   over 400,000, New York City residents, and receives funds from New York State and the

   United States of America, maintaining its office and principal place of business in the

   County of New York, City and State of New York.

8. DARRELL LAVAL, (“Mr. Laval”, or collectively “Defendants”) is the Director of

   Mixed Finance at NYCHA, and was Plaintiff’s immediate supervisor.



                                 FACTUAL ALLEGATIONS
9. Mr. Parris began his career at NYCHA in March 1978. Through various Civil Service

   exams, hard work and dedication, Mr. Parris advanced his career to becoming a RAM in

   2016.

11. In May 2016, Plaintiff complained to Sheila Huffman, Senior Advisor to the Senior Vice

   President of Operations Brian Clarke, about Mr. Laval yelling at him on the phone and

   disrespecting him in front of colleagues and subordinate staff. Mr. Laval retaliated



                                            2
       Case 1:18-cv-08299-VM Document 6 Filed 10/18/18 Page 3 of 8



   against Plaintiff by holding back funding for developments under Plaintiff’s

   management, thus negatively impacting Plaintiff’s ability to do his job.

12. Moreover, in June 2016, Mr. Laval denied Plaintiff a promotion to Director for which he

   was qualified.

13. Mr. Laval’s retaliation towards Plaintiff increased when Plaintiff cooperated with an

   investigation by The Inspector General’s Office (“IG”) for the misuse of government

   funds against Mr. Louis Rodriguez, a former property maintenance supervisor of the

   Manhattanville Houses and close friend of Mr. Laval’s.

14. Specifically, Plaintiff alleged to the IG’s office that Mr. Louis Rodriguez failed to follow

   NYCHA’s bidding process, and was illegally approving and paying out checks totaling

   approximately $200,000, and Plaintiff was facilitating the IG’s investigation of this

   claim.

15. Since Plaintiff assisted with the IG investigation, in, or about, March 2017, Mr. Laval

   stated to many staff members that he was going “to get” Plaintiff. Mr. Laval mentioned

   to Plaintiff’s peers that Plaintiff was a “problem employee” and a “trouble maker”, and

   that he wanted to demote him in order to get him out of his department. Moreover, Mr.

   Laval has prevented Plaintiff from getting a promotional transfer by stating to another

   Director who was going to allow Plaintiff to transfer into his department, to not allow the

   promotional transfer because Plaintiff was a “trouble maker”.

16. On May 5, 2017, Plaintiff filed a complaint with NYCHA against Mr. Laval,

   alleging retaliation.

17. On May 25, 2017, NYCHA brokered a confidential conciliation agreement between




                                             3
       Case 1:18-cv-08299-VM Document 6 Filed 10/18/18 Page 4 of 8



   Plaintiff and Mr. Laval, whereby Plaintiff agreed to withdraw his complaint against Mr.

   Laval, provided Mr. Laval commits to, inter alia, do the following: a.) not retaliate

   against Plaintiff for filing the complaint; b.) consult with Plaintiff regarding transferring

   his staff; and more importantly c.) communication and respect was agreed to by the

   parties.

18. Soon after the signing of the conciliation agreement, in, or about, June 2017, Mr. Laval

   violated its provisions by, inter alia: 1 - transferring staff without consulting Plaintiff; 2 -

   failed to provide necessary staff for HUD inspections, as requested by Plaintiff; 3 - issued

   2 negative counseling memos regarding incidents alleged to have occurred prior to the

   conciliation agreement which was already addressed by said agreement; 4 – failed to

   communicate disagreements between the parties while secretly soliciting complaints

   about Plaintiff from subordinates who would invariable call Plaintiff to inform him that

   Mr. Laval called him a “trouble maker” and was inquiring about negative infractions

   about him in order to retaliate against him.

19. Mr. Laval constantly undermined Plaintiff’s authority with his staff by overriding and/or

   overturning Plaintiff’s decisions. Also, Mr. Laval has passed on confidential information

   to a staff member who was the subject of an IG investigation that Plaintiff was assisting

   with, which created a negative environment between Plaintiff and this staff.

20. On multiple occasions, staff members informed Plaintiff that Mr. Laval said to them that

   he doesn’t like Plaintiff and is going to get him because Plaintiff is a “trouble maker”.

21. NYCHA has not intervened, supervised, or inquired about whether both parties are

   abiding by the terms of the conciliation agreement that they have brokered, even though

   they are in the best position to police the agreement’s provisions and oversee its


                                              4
       Case 1:18-cv-08299-VM Document 6 Filed 10/18/18 Page 5 of 8



   compliance.

22. Mr. Laval has intentionally delayed approving requests for various key needs for

   Plaintiff’s department, which impacts the services to all residents and creates a negative

   impact on Plaintiff’s ability to effectuate his job responsibilities, thus setting Plaintiff up

   for a negative evaluation.

23. Plaintiff has complained to NYCHA’s Department of Equal Opportunity (“DEO”) about

   Mr. Laval’s violation of the conciliation agreement, but DEO has refused to intervene

   and/or monitor the progress of the agreement.

24. Plaintiff was under a great deal of stress of losing his job during this time period, and was

   worried about the impact that negative write-ups would have on his pension, and had to

   visit the doctor on 5 different occasions for stress related issues.

25. Plaintiff suffers from diabetes, thus the added stress was more detrimental to his well-

   being.

26. On September 2, 2017, Plaintiff was forced to resign from his position after 39 years with

   NYCHA, due to the fact that the stress was putting his health, and life, in jeopardy.

                           AS AND FOR A FIRST CAUSE OF ACTION
                           (Retaliation under the Federal False Claims Act)
27. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

28. By virtue of the acts described above, Defendants retaliated against Plaintiff for assisting

   in the investigation of false, or fraudulent claims for payment from funds from the United

   States Government.

                           AS AND FOR A SECOND CAUSE OF ACTION
                           (Retaliation under the New York False Claims Act)

                                               5
       Case 1:18-cv-08299-VM Document 6 Filed 10/18/18 Page 6 of 8




29. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

30. By virtue of the acts described above, Defendants retaliated against Plaintiff for assisting

   in the investigation of false, or fraudulent claims for payment from funds from the State

   of New York.

                           AS AND FOR A THIRD CAUSE OF ACTION
                   (Negligent Hire, Retention, and Supervision of employees)
31. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

32. NYCHA owed a duty to Plaintiff to properly train, hire and supervise its employees, but

   failed to do so, and/or was indifferent, resulting in Plaintiff suffering injury.

                           AS AND FOR A FOURTH CAUSE OF ACTION
                                           (Breach of Contract)
33. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.

34. Mr. Laval blatantly breached the binding conciliation agreement between him and

   Plaintiff by not performing, resulting in Plaintiff having to be hospitalized for stress,

   elevated blood sugar, and constructive discharge.

                           AS AND FOR A FIFTH CAUSE OF ACTION
                                   (Defamation and Defamation per se)
35. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in the

   Complaint with the same force and effect as if fully set forth herein at length.




                                               6
       Case 1:18-cv-08299-VM Document 6 Filed 10/18/18 Page 7 of 8



36. Mr. Laval maliciously slandered Plaintiff’s name by making false statements about him

    being a “trouble maker”, putting into question his professionalism, which prevented other

    Directors from NYCHA from promoting him into their department.

                                   DEMAND FOR RELIEF

    WHEREFORE, Plaintiff demand judgment against the Defendants as follows:

•   Awarding compensatory and emotional damages to Plaintiff for the injuries he sustained

    in an amount to be determined by a jury, plus interest;

•   Awarding punitive and exemplary damages in an amount to be determined by a jury;

•   Awarding litigation costs and disbursements to Plaintiff, including but not limited to,

    reasonable attorney’s fees in this action; and

•   Such other and further relief as this Court may deem just and proper.



    Dated: October 17, 2018
    New York, NY
                                                         FLORESTAL LAW FIRM, PLLC
                                                         Attorneys for Plaintiff

                                                         By:s/
                                                             Marcel Florestal, Esq.
                                                             48 Wall Street, Suite 11
                                                             New York, NY 10005
                                                             Tel: (212) 918-4416
                                                             Fax: (646) 417-7777
                                                             marcel@florestallaw.com




                                              7
         Case 1:18-cv-08299-VM Document 6 Filed 10/18/18 Page 8 of 8




  UNITED STATESDISTRICT COURT
  SOUTHERDISTRICT OF I\IEWYORK

  NATHANIEL PARRIS.


                               Plaintiff(s),                  AMENDEI)
                                                              VSRffIC:LUON


                               -against-                IndexNo: 1t-CV-0E299-VM
  NEW YORI( CITY HOUSING AUTIIORITY.
  and, DARRELL LAVAL.
                      Defendant(s).

         I, NATHANIEL PARRIS, being duly swornunderoath,do herebyverifu that I am the

  Plaintiffin the abovecaptionedaction,I havereadthe allegationsof the aboveAmended

  Verified Complaintand I attestto the truth thereof.                  A A
                                                          n.0f,        I ll /
                                                          Nb\rylgrJV".-^4
                                                        NATHANML PARRIS

        to beforeme this




   "mfm,'m*-,2
"*f#?#'Xilffi#i[*'/(
